     Case 2:18-cv-01403-RFB-EJY Document 121 Filed 06/15/21 Page 1 of 2


   SAO
 1 Marjorie L. Hauf, Esq.
   Nevada Bar No.: 8111
 2 Matthew G. Pfau, Esq.
   Nevada Bar No.: 11439
 3 H&P LAW
   8950 W Tropicana Ave., #1
 4 Las Vegas, NV 89147
   702 598 4529 TEL
 5 702 598 3626 FAX
   mhauf@courtroomproven.com
 6 mpfau@courtroomproven.com
   Attorneys for Plaintiffs
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
                                            ***
11       SUSAN HOY as Special Administrator Case No.: 2:18-cv-01403-RFB-GWF
         of the ESTATE OF A.D.J., a male minor
12       (November 17, 2003-April 25, 2017)
         and SUSAN HOY as Guardian Ad Litem
13       of A.B.J., a female minor, (December
         21,    2005),    DIJONAY      THOMAS,
14       individually and as heir to A.D.J.
15                          Plaintiffs,
         vs.
16                                                     STIPULATION AND PROPOSED
         PAUL D. JONES, individually; DOES I-        ORDER FOR EXTENSION OF TIME TO
17       X,     individuals;   and       ROE
         CORPORATIONS I-X; DOE CLARK                    FILE PLAINTIFFS REPLIES TO
18       COUNTY DEPARTMENT OF FAMILY                   DEFENDANTS’ RESPONSES TO
         SERVICES      EMPLOYEES      XI-XXX;         PLAINTIFFS’ MOTION TO AMEND
19       individually and in their official
         capacities; BOULDER II DE, LLC, a           COMPLAINT (ECF.: 109 AND ECF.: 116)
20       Delaware Limited Liability Company
         dba SIEGEL SUITES BOULDER 2; DOE
21       EMPLOYEE SIEGEL SUITES I-X,
         Defendants.
22
         IT IS HEREBY STIPULATED by and between the parties hereto, through their
23
      respective counsel of record, that the deadline for Plaintiffs to file their Replies to
24
      Defendant, Boulder II DE, LLC’s Response to Plaintiff’s Motion to Amend Complaint
25
      (ECF No.: 109) be extended from June 16, 2021, to June 23, 2021.
26
         IT IS HEREBY STIPULATED by and between the parties hereto, through their
27
      respective counsel of record, that the deadline for Plaintiffs to file their Replies to
28
     Case 2:18-cv-01403-RFB-EJY Document 121 Filed 06/15/21 Page 2 of 2



 1 Defendant, Clark County Department of Family Services Employees Response to

 2 Plaintiff’s Motion to Amend Complaint (ECF No.: 116) be extended from June 15,

 3 2021, to June 23, 2021.

 4       This extension is being requested in good faith and not for the purpose of delay.

 5 Additional time is needed to compile exhibits and obtain supporting affidavits to

 6 accompany Plaintiffs’ responses.

 7
       Dated this 15th day of June, 2021.          Dated this 15th day of June, 2021.
 8

 9     H&P Law                                     OLSON, CANNON, GORMLEY,
10                                                 ANGULO & STOBERSKI

11     /s/ Marjorie Hauf, Esq.                     /s/ Felicia Galati, Esq.
12     ________________________                    ____________________________
       MARJORIE HAUF ESQ.                          FELICIA GALATI, ESQ.
13     Nevada Bar No. 8111                         Nevada Bar No. 7341
14     8950 W. Tropicana Ave. #1                   9950 w. Cheyenne Ave.
       Las Vegas, NV 89147                         Las Vegas, NV 89129
15     Attorney for Plaintiffs                     Attorney for Defendant,
16                                                 Clark County Department of Family
                                                   Services Employees
17

18
       Dated this 15th day of June, 2021.
19                                                    IT IS SO ORDERED.
       HAWKINS MELENDREZ, P.C.
20

21     /s/ Martin Melendrez, Esq.
                                                      _________________________________
       ________________________                       U.S. MAGISTRATE JUDE
22
       MARTIN I. MELENDREZ, ESQ.
23     Nevada Bar No. 7818                            Dated: June 15, 2021
       9555 Hillwood Drive, Suite 150
24     Las Vegas, NV 89134
       Attorney for Defendant,
25     Boulder II De, LLC,
26
                                                –2–
27                  _____________________________________________________________
28     STIPULATION AND PROPOSED ORDER FOR EXTENSION OF TIME TO FILE PLAINTIFFS
           REPLIES TO DEFENDANTS’ RESPONSES TO PLAINTIFFS’ MOTION TO AMEND
                           COMPLAINT (ECF.: 109 AND ECF.: 116)
